190 S.W.3d 890 (2006)
In re James Lee SWEED, Relator.
No. 08-06-00062-CV.
Court of Appeals of Texas, El Paso.
April 20, 2006.
James Lee Sweed, El Paso, relator pro se.
*891 Linda Yee Chew, El Paso, respondent pro se.
Jaime E. Esparza, District Attorney, El Paso, for interested party.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
RICHARD BARAJAS, Chief Justice.
Relator James Lee Sweed asks this Court to issue a writ of mandamus against the Honorable Linda Chew, Judge of the 327th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992) (orig. proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Respondent clearly abused her discretion or that Relator has no other adequate remedy. Accordingly, we deny mandamus relief. See TEX.R.APP. P. 52.8(a).
CHEW, J., not participating.